 Case 21-12333-elf       Doc 7     Filed 08/25/21 Entered 08/25/21 08:41:48             Desc Main
                                    Document     Page 1 of 1



                           UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF PENNSYLVANIA

IN RE                                                 :       Chapter 11
                                                      :
                                                      :
SCOTT A. THOMAS                                       :
                                                      :
                               Debtor.                :       Bankruptcy No.: 21-12333 (ELF)

               ENTRY OF APPEARANCE AND REQUEST FOR NOTICES

        PLEASE TAKE NOTICE that pursuant to Federal Bankruptcy Rules 2002 and 9010, the

undersigned hereby appears in the above captioned matter on behalf of the United States Trustee

for Region 3, and demands that all notices, motions, etc., given or required to be given in this

case, and that all papers, etc., served in this case, be given to and served upon the following:

                                 John Schanne, Trial Attorney
                               Office of the United States Trustee
                                 200 Chestnut Street, Suite 502
                                  Philadelphia, PA 19106-2912
                               E-Mail: John.Schanne@usdoj.gov
                                       Tel: (215) 597-4411
                                       Fax: (215) 923-1293


        DATED this 25th day of August, 2021.


                                                      ANDREW R. VARA
                                                      United States Trustee
                                                      for Regions 3 and 9


                                              By:     ___/s/ John Schanne_________
                                                      John Schanne, Trial Attorney
                                                      Office of the United States Trustee
                                                      200 Chestnut Street, Suite 502
                                                      Philadelphia, PA 19106-2912
                                                      Tel: 215-597-4411
